Title: To James Madison from Philip Freneau, 12 January 1815
From: Freneau, Philip
To: Madison, James


        
          Mount Pleasant, near Middletown Point,Monmouth County, New Jersey, January 12th. 1815
          Sir,
        
        Since my last return from the Canary Islands in 1807 to Charleston and from thence to New York; with my Brigantine Washington, quitting the bustle and distraction of active life, my walks have been confined, with now and then a short excursion, to the neighbourhood of the Neversink hills, and under some old hereditary trees, and on some fields, which I well recollect for sixty Years. During the last Seven Years my pen could not be entirely idle, and for amusement only now and then I had recourse to my old habit of scribbling verses. A Bookseller in New York, Mr. Longworth, by some means discovered this, and has prevailed on me to put my papers into his hands for publication. With some reluctance I consented to gratify his wish, altho’ I think after the age of fifty, or thereabouts, the vanity of authorship ought to cease, at least it has been the case with myself. Mr. Longworth informs me the work will be published early in February in two duodecimo volumes. I have directed him, when done, to forward a copy to Yourself, of which I beg Your acceptance. I do not know that the Verses are of any superior or very unusual merit; but he tells me the Town will have them: and of course, have them they will, and must, it seems. The work cannot be very tedious, for in two small Volumes there will be upwards of one hundred and thirty Poems on different subjects, moral, political, or merely amusing, and not a few upon the events of the times since May 1812. However, You know a short production may sometimes be tedious, and a long one very lively and captivating. None of my effusions in these Volumes much exceed two hundred lines, and several do not reach more than the fourth part of that number of Lines.
        When I left Philadelphia, about the middle of September 1809, the ten copies of the Revolutionary Poems, which You subscribed for, were put

into a box well secured, and forwarded according to Your direction, under the care of General Steele, then collector of the Port of Philadelphia: I have not since heard whether they reached You or not.
        That Edition was published by Subscription merely for the benefit of, and to assist Mrs. Bailey, an unfortunate but deserving widowed female, neice to General Steele, and this consideration alone induced me to pay some attention to that third Edition.
        But, in mentioning these matters I fear I am intruding both on Your time and patience, constantly, or almost perpetually engaged, as You undoubtedly are, in the duties of Your Station at a stormy period, a tempestuous Presidency indeed! May you weather all the conflicts of these mighty times, and return safe at the proper period to Your Virginian Groves, fields, and streams; sure I am, different very different indeed from Your long intercourse with political life and the affairs of a “grumbling Hive.” My best wishes attend Yourself, and Mrs. Madison, to whom, tho’ I never had the pleasure of her acquaintance, I beg You to present my best compliments and regards. I remain, Sir, (I hardly need to say) with great esteem and respect, Your obedient, humble Servant
        
          Philip Freneau
        
      